Appeal from a judgment of the Supreme Court (Teresi, J.), entered September 15, 1994 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request for parole.
Petitioner, serving a prison sentence of 5 to 15 years for his conviction of rape in the first degree, was denied parole. The record indicates that the Parole Board’s decision was based upon the extremely violent nature of defendant’s crime and his poor disciplinary record while incarcerated. The Board could properly rely upon these factors and find that there was a reasonable probability that petitioner could not live and remain at liberty without violating the law and that release would be incompatible with the welfare of society, notwithstanding petitioner’s receipt of a certificate of earned eligibility. We further find no violation of petitioner’s due process rights in the pursuit of his administrative appeal.
Cardona, P. J., Mercure, White, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed, without costs.